Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Currently claims 1-10 are cancelled and claims 11-21 are new and pending. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the valve closure member" in line 8.  There is insufficient antecedent basis for this limitation in the claim. This is understood as being the valve closure element. 
The term "largely" in claim 12 is a relative term which renders the claim indefinite.  The term "largely" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “a largely linear contact” has been rendered indefinite by use of the term “largely” as it is unclear to what extent the contact cannot be a linear contact, but be considered largely a linear contact.
slightly" in claim 17 is a relative term which renders the claim indefinite.  The term "slightly" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The limitation “slightly smaller” has been rendered indefinite by use of the term “slightly” as it is unclear to what extent the two diameters could be and not be slightly smaller, but considered more then “slightly” smaller.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 11-15 and 21 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Mueller (U.S. 2008/0149744).
With respect to claim 11, Mueller discloses a fuel injector for a direct injection of fuel into a combustion chamber (figure 1), for a fuel injection system of an internal combustion engine (figure 1), comprising: an excitable actuator configured to actuate a valve closure element (figure 1, solenoid coil 9 moves armature 19 which then moves the valve, paragraph 0025), the valve closure element (4) forming a sealing seat (sealing against 6) together with a valve seat surface (surface 6) formed on a valve seat body (body having 6); at least one injection orifice downstream from the valve seat surface (orifice 7, downstream of 6); wherein the valve closure element is spherical (4 being a sphere) and is part of a valve needle (3) which is axially movable along a valve longitudinal axis (up and down with respect to 6, 
With respect to claim 12, Mueller discloses the valve closure member has a largely linear contact at the valve needle shaft (along the noted line of the weld seen in figure 4), the valve closure element being able to be placed against the valve needle shaft (figure 4, #4 against 3 and noted welded) and fixed in place in a centered manner (figure 4, #4 being centered on the shaft of 3).
With respect to claim 13, Mueller discloses a lower end face of the valve needle shaft facing the valve closure element has a conical region (the conical region visible in figure 4, in which the upper part of #4 is within, heading into a cylindrical section)  against which the valve closure element is placed (figure 4, as 4 is placed against/within the conical region).
With respect to claim 14, Mueller discloses a lower end face of the valve needle shaft facing the valve closure element has a blind bore (figure 4, blind bored above #4 within #3) which is used as a centering bore (see figure 4).
With respect to claim 15, Mueller discloses the blind bore terminates in a truncated cone region (shown in figure 4) in a direction of the valve closure element against which the spherical valve closure element is placed (shown in figure 4).
With respect to claim 21, Mueller discloses the fixed connection of the valve needle shaft and the valve closure element is produced by welding through an application of a heat conduction welding seam (weld seam noted, see figures 4-5 and paragraph 0036, as the two are affixed via welding, the seem visible between 3 and 4 where they are joined). 

1 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yamazaki (U.S. 2019/0376478).
With respect to claim 11, Yamazaki discloses a fuel injector for a direct injection of fuel into a combustion chamber (figure 1), for a fuel injection system of an internal combustion engine (figure 1), comprising: an excitable actuator (paragraph 0033) configured to actuate a valve closure element (27c) , the valve closure element forming a sealing seat together with a valve seat surface (surface 15b) formed on a valve seat body (15); at least one injection orifice downstream from the valve seat surface figure 3, orifices at 110); wherein the valve closure element is spherical (figure 3) and is part of a valve needle (27) which is axially movable along a valve longitudinal axis (via the noted actuator), the valve closure member being fixedly connected to a pin-shaped solid valve needle shaft (figure 3, via the noted welds, paragraph 0127, connecting it to 27s shaft which is shown as solid), a contact region of the valve needle shaft and the valve closure element lies radially outside the valve longitudinal axis and surrounds it in the form of a ring (see figure 3, as the noted middle of the sphere is not affixed to that of 27, but only about the ring shaped area where the welds are).
With respect to claim 13, Yamazaki discloses a lower end face of the valve needle shaft facing the valve closure element has a conical region against which the valve closure element is placed (the noted conical region of 27 (at its bottom abutting 27c) where 27c is welded thereon, see figure 3).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Reiter (U.S. 2009/0301442).
With respect to claims 16 and 17, Mueller discloses a lower end face of the valve needle shaft (lower end of the shaft adjacent the spherical valve end) and a recess (see recess adjacent the sphere) but fails to disclose the recess in the form of a spherical calotte region against which the valve closure element is placed where a diameter of the spherical calotte region is slightly smaller than a diameter of the spherical valve closure element.
Reiter, figure 2, has a recess #78 where the diameter is smaller than a diameter of the spherical valve closure element, paragraph 0021, To accommodate valve closing body 21, connecting tube 23 is provided with a curved, i.e., cup-shaped, recess 78. The curved receiving surface of recess 78 ideally has a slightly smaller diameter than the diameter of spherical valve closing body 21, so that after mounting valve closing body 21, a friction-locked connection is formed between connecting tube 23 and valve closing body 21 by applying a low contact force. Valve closing body 21 is securely, reliably, and reproducibly drawn out of valve seat 30 of valve seat body 29 via connecting tube 23 for applying electricity to solenoid 1, although valve closing body 21 is held "loosely" on connecting tube 23.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the recess of Reiter, into the valve stem of Mueller, allowing for a friction locked connection formed between them with a low contact force, being reliably secured. 

Claim 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller in view of Mastro (U.S. 6,508,416).
With respect to claim 18, Mueller discloses the spherical valve closure element but fails to disclose a coating on a lower side facing away from the valve needle shaft, the coating is an amorphous carbon layer, and the amorphous carbon layer is diamond-like carbon.
Mastro discloses a coating 26, which surrounds the spherical valve element 20, disclosing a diamond like carbon (DLC) as the coating, as an amorphous carbon having a high degree of bonding, known in the art, is an extremely hard material that has a low coefficient of friction, excellent wear resistance, and a high degree of chemical inertness. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the DLC material of Mastro as an amorphous coating on Mueller’s spherical valve (and whole valve element) to allow for better wear protection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH A GREENLUND whose telephone number is (571)272-0397. The examiner can normally be reached M-F 730am-4pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arthur Hall can be reached on 571-270-1814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH A GREENLUND/Primary Examiner, Art Unit 3752